DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks
This is a supplemental Notice of Allowability, correcting a minor deficiency in the Notice of Allowance, mailed 18 January 2022. The Examiner acknowledges the instant Application HAS NOT made a foreign priority claim, as erroneously indicated in the Non-Final Office Action, mailed 13 May 2021.

Applicant’s amendments and arguments filed on 03 December 2021 have been fully considered and they are deemed to be persuasive.

Terminal Disclaimer
The terminal disclaimer filed on 03 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,437,928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 and renumbered as claims 1-20 are allowed over the cited art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 21 and 32, Applicants particular method and associated systems of a link generation component that determines an absence of a device identifier of the client computing device, the device identifier associated with a service provider device corresponding to the content item; generating a virtual identifier for the client computing device and link the virtual identifier to the device identifier, wherein the virtual identifier is generated responsive to determining the absence; and communicating the virtual identifier to the service provider device to cause the service provider device to establish an account for the client computing device based on the virtual identifier, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 8, 2022